TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00298-CV


                 Susan Lewis King and Austin King, M.D., Appellants//
             Ken Paxton, Attorney General of Texas; and Abilene-Sweetwater
               Broadcasting Company d/b/a KTXS TV, Cross-Appellants

                                              v.

                        Ken Paxton, Attorney General of Texas;
                       and The City of Abilene, Texas, Appellees//
                Susan Lewis King and Austin King, M.D., Cross-Appellees


              FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
  NO. D-1-GN-16-001160, THE HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                                          ORDER

PER CURIAM

              Cross-appellant Abilene-Sweetwater Broadcasting Company d/b/a KTXS TV has

filed an unopposed motion to dismiss its appeal. We grant the motion and dismiss the cross-

appeal. See Tex. R. App. P. 42.1(a). The appeals filed by appellants Susan Lewis King and

Austin King, M.D., and by cross-appellant Ken Paxton, Attorney General of Texas, will

continue. We have amended the style of the case to reflect the dismissal of cross-appellant

Abilene-Sweetwater Broadcasting Company d/b/a KTXS TV: Susan Lewis King and Austin

King, M.D., Appellants//Ken Paxton, Attorney General of Texas, Cross-Appellant v. Ken Paxton,

Attorney General of Texas; and The City of Abilene, Texas, Appellees//Susan Lewis King and

Austin King, M.D., Cross-Appellees.
              It is ordered February 4, 2019.



Before Justices Goodwin, Baker, and Triana




                                                2